ORDER

This matter came before the Court on a Joint Petition of the Attorney Grievance Commission of Maryland and the Respondent to suspend the Respondent by consent. Upon consideration of said petition, it is this 20th day of June 1997,
ORDERED, that the Respondent, Daniel S. Chang, be and he is hereby suspended from the practice of law in the State of Maryland for a period of six months effective June 21, 1997. It is further,
ORDERED, that the clerk of this Court shall remove the name of Daniel S. Chang from the register of attorneys in this Court until further order of this Court and certify that fact to *216the Clients’ Security Trust Fund and the clerk of all judicial tribunals in this State in accordance with Rule 16-713 of the Maryland Rules.